Citation Nr: 0400883	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the retroactive reduction of additional compensation 
benefits for a spouse, D. G., effective February 1, 1992, and 
the addition of J. G. as a spouse for additional compensation 
benefits purposes, effective January 1, 2001, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which retroactively reduced the veteran's 
additional compensation benefits for a spouse, D. G., 
effective February 1, 1992, due to his divorce from that 
spouse and which added J. G. as a spouse for additional 
compensation benefits purposes, effective January 1, 2001.  
This action resulted in an overpayment in the amount of 
$10,792.67.  The veteran appealed the propriety of the action 
taken by the RO, thus appealing the validity of the creation 
of that debt.  The veteran also requested a waiver of the 
recovery of that debt.  In an October 2002 decision, the 
Committee on Waivers and Compromises (COWC) located at the RO 
waived a portion of the debt in the amount of $7324 which 
resulted in a reduced debt of $3,468.67.  The veteran has 
disagreed with that determination, as addressed below.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted, the veteran has disputed the creation of the entire 
debt of $10,792.67.  The United States Court of Veterans 
Appeals (Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA 
General Counsel reinforced this obligation, by holding that 
where the validity of a debt is challenged, that issue must 
be developed before the issue of entitlement to waiver of the 
debt can be considered.  VAOGCPREC 6-98.  In this case, the 
RO considered the creation issue first, then considered 
waiver after determining that the creation of the debt was 
proper.  However, the veteran has appealed the creation issue 
which means that the Board must consider that matter prior to 
consideration of waiver.  

With regard to the creation issue, the matter of the Veterans 
Claims Assistance Act of 2000 (VCAA) applies.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA applies because the regulations governing the 
propriety of the debt are covered by VCAA.  Under VCAA, 
first, VA has a duty to notify the claimant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

The veteran has not been sent a VCAA letter with regard to 
the creation issue on appeal.  Accordingly, VA should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The veteran is hereby informed that if there is 
evidence supporting the issue on appeal, he must submit that 
evidence to VA.  

The veteran has submitted a notice of disagreement to the 
waiver issue with regard to the remainder of the debt.  
Therefore, if the creation issue is not resolved in his 
favor, he should be issued a statement of the case on the 
issue of entitlement to a waiver of the recovery of the 
remainder of the debt in the amount of $3,468.67.  See 
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).VCAA does not apply to this matter.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the retroactive 
removal of D.G. from his VA compensation 
award effective February 1, 1992, was not 
proper, he must submit that evidence to 
VA.  If there is evidence that the 
addition of J. G. as a spouse for 
additional compensation benefits, 
effective January 1, 2001, was not 
proper, he must submit that evidence to 
VA.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 as to the 
creation issue.

3.  If upon completion of the requested 
action, the issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.  Until that action is 
completed, the matter of waiver should be 
held in abeyance.  If the creation issue 
is not resolved in the veteran's favor, 
he should be sent a statement of the case 
as to the matter of entitlement to a 
waiver of the recovery of the remainder 
of the debt in the amount of $3,468.67 in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


